UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2011 REPUBLIC BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 0-24649 61-0862051 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 601 West Market Street, Louisville, Kentucky (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (502) 584-3600 NOT APPLICABLE (Former Name or former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 7.01.REGULATION FD DISCLOSURE. Republic Bancorp, Inc. will make a presentation at its Annual Meeting of Shareholders on Thursday April 21, 2011, at 9:00 AM. (Eastern Standard Time). A copy of the presentation materials are set forth in Exhibit 99.1 hereto. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit No. 99.1 Presentation materials for Annual Meeting of Shareholders presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Republic Bancorp, Inc. (Registrant) Date: April 21, 2011 By: /s/ Kevin Sipes Kevin Sipes Executive Vice President, Chief Financial Officer & Chief Accounting Officer 2 EXHIBIT INDEX Exhibit No. Description of Exhibit Presentation materials for Annual Meeting of Shareholders presentation. 3
